DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/4/22 is acknowledged.
Claims 48, 49, 55, 57, and 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 13, 15, 22, 26, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275).
Regarding Claims 1 and 2:  Brent discloses a coated pet food with a core and coating.  Brent discloses that the pet food has a moisture content of from about 16% to about 92%,  [abstract].  Brent discloses that the core has an animal protein [col. 4, lines 50-53; 61-67] and protein contents of 53.95%, 28.53%, 66.93%, 53.9%, 62.86%, 56.01%, 50.47%, 42.16%, 100%, 50%, and 100% [Ex. 22-26; 30-36].  Brent discloses that the coating contains maltodextrin, a dextrin.  Although Brent does not disclose the pet food generally having a moisture content of 16% to 92% since the core is a part of the pet food, the pet food is said to have the moisture content.
Although the reference does not disclose the moisture content at 15 to 50%, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Brent overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 13:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the pet food has a resilience measured by Texture Profile Analysis of 0.14 or greater.
However, since Brent discloses the same limitations of claim 1 it would have been expected that the pet food would have had the same amount of resilience as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 15:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the pet food has a cohesiveness measured by Texture Profile Analysis of 0.50 or greater.
However, since Brent discloses the same limitations of claim 1 it would have been expected that the pet food would have had the same amount of cohesiveness as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 22:  Brent discloses as discussed above in claim 1.  Brent discloses animal protein contents of 53.95%, 28.53%, 66.93%, 53.9%, 62.86%, 56.01%, 50.47%, 42.16%, 100%, 50%, and 100% [Ex. 22-26; 30-36].
Regarding Claim 26:  Brent discloses as discussed above in claim 1.  Brent discloses the core further comprising a chelant [col. 27. Table Exs. 22-26].
Regarding Claim 43:  Brent discloses as discussed above in claim 1.  Brent discloses the core further comprising an animal plasma [col. 26, Ex. 22-26].
Regarding Claim 44:  Brent discloses as discussed above in claim 1.  Brent discloses the core further comprising a yeast [col. 35, Iams Savory Sauce® ingredients]. 
Claims 6, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) as applied to claim 1 above and in further view of Townsend et al. (US 2005/0181097).
Regarding Claim 6:  Brent discloses as discussed above.  Brent does not disclose an emulsifier.  Townsend discloses pet food where the inner component can contain emulsifiers [0101; 0122].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include emulsifiers as in Townsend in order to help stabilize the pet food components.
Regarding Claim 40: Brent discloses as discussed above.  Brent does not disclose wherein a water activity (Aw) of the edible pet food is from 0.7 to 0.8.
Townsend discloses a pet food having a water activity of .65 to .80 [0110].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to have a water activity of .65 to 80 as in Townsend since both disclose semi-moist pet food and the water activity would have been desirable for inhibiting the growth of unwanted microbes.
Although the reference does not disclose the water activity of .7 to .8, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Townsend overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.

Regarding Claim 41: Brent discloses as discussed above.  Brent does not disclose further comprising at least one humectant.
Townsend discloses including a humectant in the pet food [0108; 0115].
.
Claims 25 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) as applied to claim 1 above and in further view of Lin et al. (US 2005/0037108).
Regarding Claim 25:  Brent discloses as discussed above in claim 1.  Brent does not disclose including at least about .3% tetrapotassium pyrophosphate.
Lin disclose adding palatability enhancers to pet food abstract.  Lin discloses adding the palatability enhancer, tetrapotassium pyrophosphate, at 0.1% to 1.0% [abstract; 0023].
At the effective filing date of the invention it would have been obvious so one of ordinary skill in the art to modify the method of Brent to incorporate tetrapotassium pyrophosphate, at 0.1% to 1.0% as in Lin in order to provide a desirable enhancement of the palatability of the pet food.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Lin overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. 
Regarding Claim 45:  Brent discloses as discussed above in claim 1.  Brent does not disclose that the coating contains fat and at least one phosphate.
Lin disclose that it is known to add fat and phosphoric acid ( a phosphate) to a coating  for pet food [0007].  Li discloses animal fat and tetrapotassium pyrophosphate ( a phosphate) in a coating  [0010; 0011].
At the effective filing date of the invention it would have been obvious to modify the method of Brent to include a fat and phosphate as in Lin in order to help enhance the palatability of animal feed or pet food.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) as applied to claim 1 above and in further view of van Gijssel et al. JP 4503233 Ip.com translation Jul 14 2010.
Regarding Claim 32:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the coating comprises a glucose-containing carbohydrate selected from an esterified dextrin and an esterified starch.
Van Gijssel discloses a food coating containing esterified starch [abstract; 0018].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include an esterified starch as in van Gijssel in order to impart desirable textural properties in the finished product.
Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) as applied to claim 1 above and in further view of Koehler (US 8,765,180).
Regarding Claims 32 and 38:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the coating comprises an amount of at least one octenyl succinate hydrolyzed starch.
Koehler discloses starch octenyl succinate derivative ( an esterified starch) in a coating as a hydrocolloid [col. 2, lines 48-52]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include starch octenyl succinate derivative as in Koehler in order to stabilize and disperse the other coating materials. 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Felicia C Turner/Primary Examiner, Art Unit 1793